DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15, 17, 19, 20-23, 25, 27-29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zha (Pub. No.: US 2018/0121764A1 and further in view of Hyde (Pub. No.: US 2014/0226860A1).
With respect to claim 1:
ZHA discloses a method for mechanical sex-sorting of mosquitoes by extracting a class of mosquitoes from unsorted mosquitoes, the method comprising obtaining images of individuals of said unsorted mosquitoes in said stationary phase (parag.0081); electronically classifying said individuals from said images into at least one member of a group of classifications including male mosquitoes, female mosquitoes, and unclassified objects (abstract, parag. 0002-0003); obtaining co-ordinates of individuals of at least one of said male mosquito and female mosquito classifications, said coordinates relating to a position in said stationary phase (parag. 0007-0008); using a robot arm to reach an individual identified by ones of said obtained coordinates while said individual is in said stationary phase, to store or remove said individuals, thereby to provide sex-sorted mosquitoes (parag. 0025, 0035);
	ZHA does not explicitly disclose obtaining said unsorted mosquitoes; identifying individuals in a stationary phase, the stationary phase selected to be long enough to allow for identification;
	Hyde discloses obtaining said unsorted mosquitoes and identifying individuals in a stationary phase, the stationary phase selected to be long enough to allow for identification; (parag. 0006, 0100).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Hyde into the teaching of ZHA in order to identify status of flying insects in a region and also analyze one or more images captured by the imager.
With respect to claims 2, 21:


With respect to claims 3, 22:
ZHA discloses the method of claim 2, wherein said trained neural network comprises four or more layers (parag. 0029).  
With respect to claims 4, 23:
ZHA discloses the method of claim 2, wherein said obtaining images comprises obtaining successive frames, generating differences between said successive frames and using said differences to determine which individuals are in said stationary phase (parag. 0097, 0162). 
With respect to claims 6, 25:
ZHA discloses the method according to claim 1, wherein said unsorted insects are emerging pupae and said stationary phase is emergence, or wherein said unsorted insects are stationary adults, or where said unsorted insects are adults and said stationary phase is obtained by cooling said insects (parag. 0081).  
With respect to claims 8, 27:
ZHA discloses the method according to claim 1, comprising tracking movement of individual insects to update respective obtained coordinates prior to using said robot arm (parag. 0070). 
With respect to claims 9, 28:

With respect to claim 10:
ZHA discloses the method according to claim 1, wherein said obtained coordinates are of said male class and said identified individuals are picked off and placed in storage, or wherein said obtained coordinates are of said female class and said identified individuals are destroyed, or wherein said obtained coordinates are of said female class and said identified individuals are removed (parag. 0064).  
With respect to claims 11, 29:
ZHA discloses the method of claim 10, wherein said robot arm comprises a suction device or a blower device to pick off said identified individuals and place in storage (parag. 0064). 
With respect to claim 13:
ZHA discloses the method wherein said robot arm comprises a zapper for destroying said identified individuals, or wherein said robot arm comprises said zapper for destroying said identified individuals and said zapper is one member of the group consisting of an electrode and a laser (parag. 0064 discloses robotic manipulator with laser end). 
With respect to claim 15:
ZHA discloses the method wherein, if an individual is not classified into male or female by a predetermined time, then the image is sent to an operator, or wherein if an 
With respect to claims 17, 32, 33:
ZHA discloses the method wherein said insects are cooled in a container having walls, so that the cooled insects stand on an interior side of said walls, the method comprising dismantling said box to present said interior sides of said walls for said obtaining said images, or wherein said insects are cooled in a container having an opening and said opening is opened onto a first moving conveyor, to allow said cooled insects to fall through, said first moving conveyor carrying said insects to an imaging location for said obtaining images, and said conveyor stopping with insects at said imaging location to obtain said coordinates (parag. 0059-0063).  
With respect to claims 19, 34:
ZHA discloses the method wherein said first moving conveyor is a relatively fast moving conveyor, thereby to prevent piling of insects disrupting imaging, wherein said obtained coordinates are of the female class so that male insects are retained on the conveyor, the first moving conveyor emptying onto a second moving conveyor being a relatively slow moving conveyor, said relatively slow moving conveyor conveying said retained insects for placing in storage cartridges (parag. 0059-0063). 
 With respect to claim 20: 
The rejection of claim 1 is incorporated; ZHA and Hyda further disclose camera for identifying unsorted mosquitoes (parag. 0063 of Zha and 0028 of Hyde).


With respect to claim 35:
Hyde discloses the apparatus according to claim 20, configured to track said insect, and update respective obtained coordinates for use by said robot arm (parag. 0006, 0008).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zha (Pub. No.: US 2018/0121764A1), Hyde (Pub. No.: US 2014/0226860A1) as applied to claim 1 above and further in view of Donaldson (Pub. No.: US 2003/0188698A1).
With respect to claim 26:
The rejection of claim 20 is incorporated; ZHA and Hyde do not explicitly disclose a cooler, and wherein said unsorted insects are adults and said stationary phase is obtained by cooling said insects.  
Donaldson discloses a cooler, and wherein said unsorted insects are adults and said stationary phase is obtained by cooling said insects (parag. 0058).  
It would have been obvious to one of ordinary skill in the art before the effect filling date of the claimed invention to utilize the teaching of Donaldson into the teaching of ZHA in view of Hyde in order to maintain a collection of small organisms, such as insects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649